         Case 1:20-sc-03082-BAH Document 3-2 Filed 03/10/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
IN RE GRAND JURY SUBPOENA                         )     SC NO. 1:20-sc-03082
GJ2020111968168 AND APPLICATION OF                )
THE UNITED STATES OF AMERICA FOR                  )
AN ORDER PURSUANT TO 18 U.S.C.                    )     Filed Under Seal
§ 2705(B)                                         )
                                                  )
                                                  )
Twitter Account: @NunesAlt                        )
                                                  )

 DECLARATION OF HAYDEN M. SCHOTTLAENDER IN SUPPORT OF TWITTER,
INC.’S MOTION TO QUASH SUBPOENA AND VACATE NONDISCLOSURE ORDER

I, Hayden M. Schottlaender, declare as follows:

       1.      My name is Hayden M. Schottlaender. I am an associate with the law firm Perkins

Coie LLP, counsel for Twitter. I am of sound mind, over the age of 21, have never been convicted

of a felony, and am fully authorized and competent to make this Declaration. The facts and

statements contained herein are made on the basis of my personal knowledge and are true and

correct. If called to testify to said statements, I could and would testify competently thereto.

       2.      On November 24, 2020, Twitter received a subpoena in the above-captioned case

(the “Subpoena”). The Subpoena was accompanied by a nondisclosure order (the “Gag Order”)

prohibiting Twitter from disclosing to anyone, except Twitter’s lawyers, the existence of the

Subpoena. True and correct copies of the Subpoena and accompanying Gag Order are attached as

Exhibits A and B, respectively.

       3.      To date, I have personally and exclusively represented Twitter in its interactions

with the United States Department of Justice (the “Government”) in connection with the Subpoena

and Gag Order. I have not received any information from the Government about the “reasonable

grounds” upon which the Gag Order was issued.
         Case 1:20-sc-03082-BAH Document 3-2 Filed 03/10/21 Page 2 of 3




       4.      After Twitter received the Subpoena, I contacted Michael Friedman, the Assistant

United States Attorney, whose name and contact information appear at the bottom of the

Subpoena. We participated in a phone call on January 26, 2021. On that call, I explained to Mr.

Friedman that Congressman Devin Nunes has a litigious history, which included suing Twitter. A

true and correct copy of a complaint Congressman Nunes filed against Twitter and several Twitter

users, including @DevinNunesMom, is attached as Exhibit C. I explained that Congressman

Nunes had previously and unsuccessfully attempted, in several ways, to obtain information about

his critics. And I explained that Twitter was concerned that the Subpoena was merely another

attempt by Congressman Nunes to do the same. A true and correct copy of a complaint recently

filed in this Court, which alleges that Congressman Nunes may be using the government to unmask

his critics, is attached as Exhibit D.

       5.      Attached hereto as Exhibits E and F are true and correct copies of Congressman

Nunes’s Interrogatories and Request for Production of Documents in his lawsuit against Twitter,

and the Virginia Circuit Court’s dismissal of the lawsuit before Twitter had to comply with these

discovery requests, respectively. Mr. Friedman stated that he understood Twitter’s concerns,

would try to gather more information about the investigation, and would contact me later with

more information.

       6.      The next day, January 27, 2021, Mr. Friedman emailed me and stated that “the

grand jury subpoena was issued as part of a criminal investigation into potential violations of 18

U.S.C. Section 875(c) (threatening communications in interstate commerce).” No further

information was provided to me. I asked Mr. Friedman whether he would be able to share the

threatening communication with me, or otherwise tell me whether the “threatening

communications” were directed at Congressman Nunes. Mr. Friedman replied: “I have consulted
         Case 1:20-sc-03082-BAH Document 3-2 Filed 03/10/21 Page 3 of 3




with my supervisor here at the US Attorney’s Office, and we will not agree to provide any further

information at this time.” The Government has not provided me or Twitter with any additional

information about the Subpoena since that January 27 exchange of emails. A true and correct copy

of my conversation with Mr. Friedman is attached as Exhibit G.


       I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 10, 2021

                                                             /s/ Hayden M. Schottlaender
                                                             Hayden M. Schottlaender
                                                             Texas Bar No. 24098391
